NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1159

                                  ORTHOARM, INC.
                          and G.A.C. INTERNATIONAL, INC.,

                                                       Plaintiffs-Appellants,

                                            v.

                              FORESTADENT USA, INC.
                               and DYNA FLEX, LTD.,

                                                       Defendants-Appellees.


        Keith J. Grady, Polsinelli Shughart PC, of St. Louis, Missouri, argued for
plaintiffs-appellants. With him on the brief were Graham L.W. Day and John M. Challis.

       Frederick L. Whitmer, Kilpatrick Stockton LLP, of New York, New York, argued
for defendants-appellees.

Appealed from: United States District Court for the Eastern District of Missouri

Judge Charles A. Shaw
                         NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2009-1159


                                  ORTHOARM, INC.
                          and G.A.C. INTERNATIONAL, INC.,

                                                            Plaintiffs-Appellants,


                                             v.


                               FORESTADENT USA, INC.
                                and DYNA FLEX, LTD.,


                                                           Defendants-Appellees.

                                     Judgment
ON APPEAL from the          United States District Court for the Eastern District of
                            Missouri

in CASE NO(S).              4:06-CV-730

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, RADER and PROST, Circuit Judges).

                            AFFIRMED. See Fed. Cir. R. 36.


                                             ENTERED BY ORDER OF THE COURT



DATED     July 7, 2009                        /s/ Jan Horbaly
                                             Jan Horbaly, Clerk